Citation Nr: 1025632	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale
INTRODUCTION

The Veteran had active military service from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In February 2010 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for hearing loss and 
tinnitus which he attributes to excessive noise exposure as a 
result of the constant "squelching and sudden loud changes in 
frequencies."  See notice of disagreement dated in February 
2008.  He also stated that he was exposed to noise of generators 
as part of his duties.  DD 214 confirms the Veteran's military 
occupation specialty (MOS) as a multichannel communication 
equipment operator.  During the February 2010 Board hearing, the 
Veteran testified that he did not have hearing loss upon entering 
the military.  

Service treatment records (STRs) include an August 1982 report of 
medical history that shows that the Veteran reported hearing loss 
in his left ear.  

VA medical records show that the Veteran complained of, was 
diagnosed with, and treated for tinnitus and sensorineural 
hearing loss.  Assessments dated in April 2006 and July 2007 note 
that the Veteran's military noise exposure was more likely than 
not a contributing factor to his hearing impairment.  However, no 
rationale was provided with the opinions.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded 
a VA examination.  The Veteran should be accorded a VA 
examination to address the etiology of any hearing loss and 
tinnitus conditions present.  38 C.F.R. § 3.327. 

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
Veteran that are dated from August 21, 2007, to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action:

1.  Associate VA medical records 
pertaining to the Veteran with the claims 
folder that date from August 21, 2007, to 
the present.  If no further treatment 
records exist, the claims file should be 
documented accordingly.

2.  Thereafter, schedule the Veteran for 
an examination with regard to his claim 
for service connection for hearing loss 
and tinnitus.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims 
file was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail.  The Veteran must be 
provided with an opportunity to describe 
problems he has had with hearing loss and 
tinnitus since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
more likely than not (greater than a 50 
percent probability), less likely than not 
(less than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that a current 
hearing loss disorder and tinnitus 
disorder are related to active military 
service, to include excessive noise 
exposure therein.  A complete rationale 
for the examiner's opinion must be 
provided.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was 
reviewed.  

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


